EXHIBIT 10.3

 

SUPPLY AGREEMENT

 

SUPPLY AGREEMENT (“Agreement”) dated as of May 3, 2004 (the “Effective Date”),
among Bally Gaming, Inc., a Nevada corporation, (“BGI”) and The Sands Regent, a
Nevada Corporation (the “Purchaser”).

 

RECITALS

 

WHEREAS, BGI manufactures various gaming products, including but not limited to
video lottery terminals, video poker devices, reel-type slot machines and other
electronic gaming machines, and also provides parts, maintenance, repair and
other services related thereto;

 

WHEREAS, Purchaser is acquiring all of the issued and outstanding stock of
Plantation Investments, Inc., d/b/a Rail City Casino, a Nevada corporation under
a Stock Purchase Agreement dated as of December 5, 2003 among Alliance Gaming
Corporation (“Alliance”), APT Games, Inc., a wholly-owned subsidiary of Alliance
and Purchaser (the “Purchase Agreement”), which Purchase Agreement requires that
the parties hereto enter into this Supply Agreement; and

 

WHEREAS, BGI desires to sell and lease products and services to Purchaser and
Purchaser desires to purchase and lease such products and services from BGI, all
on the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINITIONS. For purposes of this Agreement:

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alliance” has the meaning set forth in the Recitals.

 

“Base Configuration Price” shall mean BGI’s published list price for each Gaming
Device purchased by Purchaser hereunder.

 

“BGI” has the meaning set forth in the Preamble.

 

“Change of Control” shall be deemed to have occurred upon (i) the consummation
of a tender for or purchase of more than eighty percent (80%) of Purchaser’s
common stock by a third party, excluding the initial public offering by
Purchaser of any class of its common stock, (ii) a merger, consolidation or
recapitalization of Purchaser such that the stockholders of Purchaser
immediately prior to the consummation of such transaction possess less than
twenty percent (20%) of the voting securities of the surviving entity
immediately after the transaction (determined on a fully-diluted basis assuming
the conversion of all convertible securities of such

 



--------------------------------------------------------------------------------

Person), or (iii) the sale, lease or other disposition of all or substantially
all of the assets of Purchaser.

 

“Collateral” has the meaning set forth in Section 2.3.

 

“Damages” has the meaning set forth in Section 7.1.

 

“Disclosee” has the meaning set forth in Section 12.1.

 

“Discloser” has the meaning set forth in Section 12.1.

 

“Documentation” shall mean any user manuals and troubleshooting guides or other
printed instructions in the possession of or produced by BGI pertaining to the
Gaming Devices to be furnished to Purchaser in connection therewith, as amended
from time to time.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Gaming Authorities” has the meaning set forth in Section 19.

 

“Gaming Device(s)” shall mean any equipment or mechanical, electromechanical, or
electronic machine to be used in connection with the playing of games by means
of on-screen prompts, a touch screen interface, and/or mechanical buttons and
which is capable of accepting forms of payment or tracking credit balances,
affecting the outcome of a wager by determining win or loss, and in the event of
a win provides a payment to the player which may from time-to-time be a part of
BGI’s product line.

 

“Indemnified Party” has the meaning set forth in Section 7.1.

 

“Indemnifying Party” has the meaning set forth in Section 7.1.

 

“Lease Condition” has the meaning set forth in Section 2.2.4.

 

“Liquidation Event” shall mean, with respect to any Person, any of the following
events: (i) the commencement by such Person of a voluntary case under the
bankruptcy laws of the United States, as now or hereafter in effect, or the
commencement of an involuntary case against such Person with respect to which
the petition shall not be controverted within 15 days, or be dismissed within 60
days, after commencement thereof; (ii) the appointment of a custodian for, or
the taking charge by a custodian of, all or substantially all of the property of
such Person; (iii) the commencement by such Person of any proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to such Person; (iv) the commencement against such
Person of any proceeding set forth in the preceding clause (iii), which is not
controverted within 10 days thereof and dismissed within 60 days after the
commencement thereof; (v) the adjudication of such Person insolvent or bankrupt,
or the adoption by such Person of a plan of liquidation, (vi) the occurrence of
any Change of Control with respect to such Person, or (vii) the filing of a
certificate of dissolution in respect of the Person with the Secretary of State
of the State of Nevada; in any of cases (i) through (vi) above, in a single
transaction or series of related transactions.

 

2



--------------------------------------------------------------------------------

“Machine Day” shall mean any day that any machine that is leased pursuant to
this Agreement or any other Recurring Revenue Gaming Device that are operational
and in use on the floor of one of Purchaser’s casinos.

 

“Market Price” shall mean International Game Technology Inc.’s (or its
successor’s) list price for a comparable Gaming Device.

 

“Minimum Lease Requirement” has the meaning set forth in Section 2.2.2.

 

“Parts” shall mean any and all individual components of a Gaming Device
purchased hereunder, together with subassemblies, operating supplies,
maintenance kits, conversion kits and options thereto, if any, and any
subsequent modifications authorized in accordance with the terms of this
Agreement, but excluding software.

 

“Permitted Purposes” has the meaning set forth in Section 12.1.

 

“Person” shall mean an individual, corporation, trust, partnership, joint
venture, unincorporated organization, government agency or any agency or
political subdivision thereof, or other entity.

 

“Product” shall mean any Gaming Devices from time to time manufactured or
distributed by BGI, and all Parts thereto.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Recurring Revenue Gaming Device” means Gaming Devices for which Bally receives
fixed periodic payments pursuant to a lease, license, or similar agreement, a
portion of the coin-in or net win or drop from the devices pursuant to a
participation or similar agreement, or any similar arrangement other than a
purchase pursuant to which Bally receives a predetermined total amount either in
a lump sum or in installments.

 

“Representative” shall mean, with respect to a party hereto, all affiliates,
directors, officers, employees, agents, financing sources, advisors (including
lawyers, accountants and financial advisors) of such party.

 

“Services” shall mean all services to be provided by BGI in accordance with the
terms of this Agreement, including any modifications to the Gaming Device as
shall be requested by Purchaser and agreed to by BGI.

 

“Standard Gaming Agreement” means the form of agreement most commonly used by
Bally with its other customers for the applicable Gaming Devices at the time in
question.

 

“Term” has the meaning set forth in Section 15.1.

 

3



--------------------------------------------------------------------------------

2. PRICE, PAYMENT, AND SECURITY INTEREST.

 

2.1 Basic Prices. Subject in each case to adjustment as provided in Sections
2.2, Purchaser shall pay to BGI the following prices for Products and Services
hereunder.

 

2.1.1 Purchase of Gaming Devices. For the Gaming Devices purchased hereunder for
a period of five years from the Effective Date, Purchaser shall pay to BGI an
amount equal to the Base Configuration Price for each Gaming Device less twenty
percent (20%), plus all sales taxes, use taxes, license fees, excise taxes,
insurance costs in connection with the sale or shipping to Purchaser, shipping
costs, and freight charges incurred by or imposed upon BGI, as well as any other
cost or expense incurred by or imposed on BGI which is associated in any manner
with the shipment or delivery of each Gaming Device to Purchaser.

 

2.1.2 Lease of Gaming Devises. For the Gaming Devices leased hereunder during
the Term, Purchaser shall pay to BGI the amount or amounts set forth in BGI’s
publication of standard list prices pursuant to the terms of the Standard Gaming
Agreement.

 

2.1.3 Parts and Services. For any Part or Service purchased hereunder (other
than used equipment and spare parts provided for in Section 8 below), Customer
shall pay to BGI the standard list price for such Part or Service, less twenty
percent (20%), plus sales taxes, use taxes, license fees, excise taxes,
insurance costs, shipping costs and freight charges incurred or imposed upon BGI
in connection with the sale or shipping to customer, as well as any reasonable
other cost or expense incurred by or imposed on BGI which is associated in any
manner with the shipment or delivery of Parts or the provision of Services.

 

2.1.4 Royalties. If Purchaser orders a Gaming Device (or any game included
therein) and, in addition to the payment of the purchase price, a royalty
(separately stated on such price list as an obligation of the purchaser) is
payable to a third party, then Purchaser shall reimburse BGI for the amount of
the royalty due to the third party for the use of the game or Gaming Device, or
pay such royalty to the third party, as the case may be, without benefit of the
discount provided Purchaser under Section 2.1.1.

 

2.2 Future Adjustments; Conditions; Minimum Order.

 

2.2.1 Future adjustments. The Base Configuration Price shall adjust in
accordance with BGI’s publication of standard list prices.

 

2.2.2 Minimum Lease Requirement. Purchaser shall operate the Gaming Devices for
a minimum of 146,000 Machine Days during the Term (the “Minimum Lease
Requirement”). If any Recurring Revenue Gaming Device does not meet the Lease
Condition (as defined in Section 2.2.3 below), any days between the date
Purchaser requests a replacement Recurring Revenue Gaming Device pursuant to
Section 2.2.3 and the date of delivery of such Recurring Revenue Gaming Device,
shall be counted as Machine Days for purposes of this Section 2.2.2.

 

2.2.3 Lease Condition. As of the day of the lease of each Gaming Device,
Purchaser shall have 45 days to determine if each leased Gaming Device achieves
at least one hundred and twenty percent (120%) of the average daily minimum of
all other comparable

 

4



--------------------------------------------------------------------------------

machines classified by denomination in the casino where such Gaming Device is
placed by Purchaser (the “Lease Condition”). If, during such 45 day period, any
leased Gaming Device does not meet the Lease Condition, Purchaser may request a
replacement Gaming Device. If requested by Purchaser during such 45 day period,
BGI shall replace any leased Gaming Device that does not meet the Lease
Condition in a timely and efficient manner. Notwithstanding the foregoing,
Purchaser shall meet the Minimum Lease Requirement regardless of the Lease
Condition.

 

2.2.4 Lead Times. BGI warrants, and Purchaser acknowledges, that the lead-time
required for the production and delivery of non-modified Gaming Devices is
twelve weeks from the date the purchase or lease order is received. The lead
time for delivery of Gaming Devices modified through requested Services shall be
agreed upon by the parties.

 

2.3 Security Interest in Gaming Devices and Parts. BGI shall retain and
Purchaser hereby grants to BGI a purchase money security interest in Gaming
Devices and Parts purchased by Purchaser from BGI, together with all
attachments, substitutions, renewals, modifications, increases, additions and
replacements thereof, and all accessions thereto and products or proceeds
thereof (collectively, the “Collateral”), to secure the prompt and timely
payment by Purchaser of all sums required to be paid under this Agreement when
due. Upon request by BGI, Purchaser shall execute an appropriate UCC-1 Financing
Statement for the Gaming Devices ordered for purchase and listed on the
respective BGI invoice to Purchaser. The grant of a security interest in the
Collateral shall terminate, and BGI shall file a UCC-2 Termination Statement,
with respect to all Gaming Devices ordered for purchase and listed on the
respective invoice to Purchaser upon full payment of the respective invoice by
Purchaser. Upon the occurrence of any default hereunder BGI shall have rights
available to it under the Uniform Commercial Code in the jurisdiction where the
Collateral is located, subject to the limitations on damages set forth in
Section 16 hereof. It is expressly agreed that BGI need not first pursue
remedies against the Collateral prior to demanding and being entitled to receive
payment in full from Purchaser under the terms of this Agreement.

 

3. F.O.B., TITLE, RISK OF LOSS, SHIPMENT, PACKAGING, PARTS.

 

3.1 F.O.B., Title, Risk of Loss. Unless otherwise agreed, shipment of Gaming
Devices will be made to the destination set forth in the purchase or lease
order. Subject to proper packaging, title (with respect to the purchased Gaming
Devices only) and risk of loss shall pass to Purchaser upon the shipment by BGI,
F.O.B. BGI’s Shipping Dock. BGI shall provide proof of shipment or delivery upon
request and shall provide reasonable assistance to Purchaser in any claim
Purchaser may make against a carrier or insurer for misdelivery, loss or damage
to Gaming Devices after title has passed to Purchaser.

 

3.2 Shipment. In the absence of any agreement between the parties to the
contrary, Gaming Devices shall be shipped by common carrier commercial land
freight for delivery in the State of Nevada. All insurance, shipping charges,
sales taxes, use taxes, assessments, and other charges from any governmental or
quasi-governmental entity are to be paid by Purchaser.

 

3.3 Packaging. BGI shall affix to the outside of each shipment a list of
contents, including serial numbers, to allow for review of contents upon
receipt. Gaming Devices shall be

 

5



--------------------------------------------------------------------------------

packaged in accordance with any special instructions agreed between the parties.
All packaging expenses and charges are to be paid by BGI.

 

3.4 Parts. The provisions of this Section 3 shall also apply to shipments of
Parts.

 

3.5 Inspection. Purchaser shall have the right to inspect all Products and
Services delivered for conformance with Purchaser’s specifications. Purchaser
shall have seven days from the date of delivery to inspect the Products and
Services at Purchaser’s own expense and in any reasonable manner Purchaser
chooses.

 

3.6 Rejection/Claims.

 

3.6.1 Time of Rejection/Claims. Purchaser’s rejection and claims for damages,
errors, shortages, or nonconforming Products and Services delivered by BGI to
Purchaser under this Agreement shall be made by Purchaser within a period of
seven days of the date of delivery to Purchaser and prior to installation.
Purchaser may reject any Products and Services not delivered in a reasonably
timely manner.

 

3.6.2 Notice of Rejection/Claims. Purchaser shall give BGI written notice of
rejection and claims for nonconforming Products and Services within the above
stated time period, which shall specify the claimed defects and nonconformities.
Purchaser’s failure to reject or make a claim shall be regarded as acceptance of
the Products and Services.

 

3.6.3 Partial Rejection. Purchaser shall have the option to reject any
nonconformity or defective portion of the Products and Services.

 

3.7 BGI’s Right to Cure. In the event that the Products and Services tendered
under this Agreement do not fully conform with Purchaser’s specifications under
this Agreement, Purchaser shall have the option of rejecting all the
non-conforming Products and Services delivered. Notwithstanding the foregoing,
BGI shall have the right: (a) to cure and deliver conforming Products and
Services by delivering conforming Products and Services within fifteen days of
the date of Purchaser’s written notice, or (b) to commence to cure such
nonconformance within such fifteen day period, provided such nonconformance is
cured within thirty days of Purchaser’s written notice. BGI shall be responsible
for all reasonable costs and expenses associated with the delivery of such
conforming Products and Services and return of nonconforming Products and
Services. In the event Purchaser shall rightfully reject any of the Products and
Services and BGI shall not have cured within the applicable cure period,
Purchaser shall return the rejected Products and Services within seven days of
the date of the expiration of the applicable cure period, and; (a) if Purchaser
has paid for such Products and Services, BGI shall immediately refund to
Purchaser the purchase price paid for such Products and Services at the time of
removal, or (b) if Purchaser has not paid for such Products and Services, BGI
shall deduct from the invoice therefore, the purchase price of such Products or
Services.

 

4. TRAINING AND TECHNICAL SUPPORT. BGI will provide to Purchaser at no charge
all reasonable and customary employee training and technical support, to be
specified at the time of the purchase. All travel, food, and lodging expenses
incurred by BGI to provide such training and technical support outside of the
State of Nevada shall be paid by Purchaser. BGI will provide reasonable
technical assistance to Purchaser to adapt any new platforms of Gaming

 

6



--------------------------------------------------------------------------------

Devices sold to Purchaser under this Agreement to operate with the Gamblers
Bonus system. For all Gaming Devices leased by BGI to Purchaser, the training
and technical support offered shall be based on the terms and conditions of the
Standard Gaming Agreement.

 

5. INTELLECTUAL PROPERTY RIGHTS OF BGI. BGI shall retain all rights, title and
interest in, and Purchaser shall have no rights to use except as permitted
hereby, any intellectual property rights regarding or relating to the Product
and Documentation. Purchaser shall advise BGI promptly upon learning of any
infringement by a third party of such rights.

 

6. INSURANCE.

 

6.1 BGI and Purchaser Insurance Coverage. BGI shall maintain throughout the Term
(as defined below) customary general and commercial liability insurance as is
maintained by BGI in the ordinary course of business as of the date hereof
insuring the parties, as their interests may appear, for claims which may
reasonably arise out of or result from performance of this Agreement. Purchaser
shall maintain throughout the Term general and commercial liability insurance
customary for similarly situated businesses in the ordinary course of business
insuring the parties, as their interests may appear, for claims that may
reasonably arise out of or result from this Agreement.

 

6.2 Change in Insurance. Each party shall notify the other within 15 calendar
days of any cancellation or material change in coverage required by this
Agreement.

 

7. INDEMNIFICATION.

 

7.1 Each Party. Each party (the “Indemnifying Party”) shall indemnify and hold
the other party(ies) (and its or their officers, directors, affiliates, agents,
attorneys and shareholders) (collectively, the “Indemnified Party”) harmless
against and in respect of any and all losses, costs, reasonable expenses,
claims, damages, obligations and liabilities, including interest, penalties and
reasonable attorneys fees and disbursements (collectively, “Damages”), which the
Indemnified Party may suffer, incur or become subject to arising out of, based
upon or otherwise in respect of:

 

7.1.1 any inaccuracy in or breach of any representation or warranty of the
Indemnifying Party made in or pursuant to this Agreement; or

 

7.1.2 any breach, default or nonfulfillment of any covenant or obligation of the
Indemnifying Party hereunder, subject to the specific remedies and limitations
on damages set forth in Section 16.

 

7.2 Inter-Party Claim. The Indemnified Party shall notify in writing the
Indemnifying Party of any assertion of such claim for indemnification,
specifying the basis of such claim.

 

7.3 Third Party Claims. The Indemnified Party shall promptly notify the
Indemnifying Party of the assertion by any third party of any claim with respect
to which an indemnification set forth in this Section 7.3 relates. The
Indemnifying Party shall have the right, at its sole cost and expense, upon
notice to the Indemnified Party within fifteen business days after the receipt
of any such notice, to undertake the defense of or, with the consent of the

 

7



--------------------------------------------------------------------------------

Indemnified Party (which consent shall not unreasonably be withheld), to settle
or compromise such claim. The Indemnified Party shall cooperate in such defense.
An election by the Indemnifying Party to undertake the defense of a third party
claim shall not preclude the Indemnified Party from participating or continuing
to participate in such defense, so long as such party bears its own legal fees
and expenses.

 

7.4 Intellectual Property Rights. Without limiting the foregoing, BGI agrees to
defend, indemnify and hold Purchaser harmless from and against any and all
claims, expenses, damages, actions or proceedings asserted or brought against
Purchaser for infringement of a valid U.S. patent, copyright, trademark or other
proprietary rights of a third party, arising from Purchaser’s use of the Gaming
Devices, and BGI agrees to defend, indemnify and hold Purchaser harmless from
any and all damages, awards, losses, fines, penalties, costs, and reasonable
expenses (including reasonable attorneys fees and court costs) resulting from
the same. BGI shall be given control of the defense of such claim, suit or
proceeding and all negotiations for the settlement or disposition thereof, and
Purchaser shall cooperate therein. Purchaser shall have the right to participate
or to continue to participate in such defense, so long as Purchaser bears its
own legal fees and expenses for so doing. Purchaser shall give prompt written
notice to BGI of any such claims, proceedings, or actions. BGI shall be relieved
of its obligations hereunder if such claim, suit or proceeding arises from
Purchaser’s negligence or willful misconduct, or from any infringing use of the
Gaming Devices which is related in any manner to an alteration, modification
(including, without limitation, the addition or removal of one or more spare
parts or components), or misuse of the Gaming Devices after shipment by BGI.

 

8. USED EQUIPMENT. Purchaser is eligible to purchase (without discount) used
equipment from BGI at mutually agreed pricing and terms.

 

9. REPAIR SUPPORT.

 

9.1 Repair Orders. In addition to BGI’s other obligations hereunder, BGI agrees
to repair all warranty failures in a commercially reasonable manner following
the receipt by BGI of the defective Part, or alternatively to replace such Part
with a new Part which shall conform to all applicable specifications of this
Agreement. The cost of warranty repairs shall be borne by BGI. The cost of out
of warranty repairs shall be paid by Purchaser, without discount.

 

9.2 Repair Capabilities. Purchaser reserves the right to repair any of the
assemblies, subassemblies, or other items comprising the Gaming Devices
purchased under this Agreement; provided, however, any repairs performed by
Purchaser not in conformance with BGI product manuals shall nullify any
applicable warranty or indemnity with respect to the repaired Gaming Device.

 

10. OTHER REPRESENTATIONS AND WARRANTIES.

 

10.1 As to Gaming Devices. All Gaming Devices purchased and shipped to Purchaser
by BGI shall be subject to the warranty as set forth on Exhibit A, commencing
upon Purchaser’s receipt of Gaming Devices. Any modification or alteration by
anyone other than BGI to such Gaming Devices after shipment by BGI, except as
provided in Section 9.2, shall specifically void all warranties relative to the
modified Gaming Devices. Notwithstanding the foregoing, all

 

8



--------------------------------------------------------------------------------

Gaming Devices leased and shipped to Purchaser by BGI shall only be subject to
such warranty as may be available under the Standard Gaming Agreement.

 

10.2 Authority. Each party warrants that:

 

10.2.1 It has the right to enter into this Agreement;

 

10.2.2 All necessary actions, corporate and otherwise, have been taken to
authorize the execution and delivery of this Agreement and the same is a valid
and binding obligation;

 

10.2.3 All licenses, consents and approvals necessary to carry out all of the
transactions contemplated in this Agreement have been obtained; and

 

10.2.4 Performance of this Agreement will not violate the terms of any license,
agreement, note or other obligation to which such party is a party.

 

11. FORCE MAJEURE. Any party shall be excused from its performance hereunder to
the extent that its performance (other than requirements to pay money) is
prevented by fire, flood, acts of God, strikes, war, hostilities, governmental,
legislative or regulatory act, or any other similar event beyond a party’s
reasonable control; provided that the party claiming Force Majeure notifies the
other parties in writing within five calendar days of the commencement of the
condition preventing its performance and its intent to rely thereon to extend
the time for its performance of this Agreement.

 

12. CONFIDENTIALITY.

 

12.1 Confidential Information. Purchaser and BGI each hereby agrees that
Confidential Information (as defined below) of or relating to another party
hereto (each party, in such capacity, the “Discloser”) will be used solely for
the purposes set forth in this Agreement (the “Permitted Purposes”) and that
such Confidential Information will be kept confidential by such party (each
party, in such capacity, the “Disclosee”) and its Representatives, except as may
be required, subject to the requirement to contact any other party and consult
as set forth below, by law, regulation or other legal authority or the rules of
any stock exchange; provided, however, that Confidential Information may be
disclosed:

 

12.1.1 To such party’s Representatives who need to know such information in
connection with the Permitted Purposes. Each party so disclosing Confidential
Information shall inform its Representatives of the confidential nature of such
information and shall direct such Representatives to treat such information
confidentially;

 

12.1.2 In connection with judicial or administrative process, including, without
limitation, in connection with obtaining the necessary approvals of this
Agreement and the transactions contemplated hereby of the Gaming Authorities;

 

12.1.3 In an action or proceeding brought by a party hereto in pursuit of its
rights or in the exercise of its remedies hereunder; or

 

9



--------------------------------------------------------------------------------

12.1.4 Otherwise as all parties may consent in writing, prior to such
disclosure.

 

12.2 Certain Definitions.

 

12.2.1 The term “Confidential Information” shall mean, with respect to a
Discloser, all non-public information relating to the Discloser or its business,
products or services that the Disclosee or its Representatives shall obtain from
the Discloser or its Representatives, in whatever medium and howsoever obtained,
including, without limitation, information respecting such Discloser’s patent
applications, trade secrets, methods of manufacturing, products (current or
planned), services, customers, vendors, employees, consultants, finances,
specifications, techniques, computer software, product documentation, research,
development, processes, procedures, “know-how,” marketing plans, cost data or
pricing policies. The term “Confidential Information” shall not include
information which the Disclosee can demonstrate: (a) is in the lawful possession
of such Disclosee on the date of disclosure; (b) is or becomes generally
available to the public, other than as a result of a disclosure by Disclosee or
its Representatives; (c) is or becomes available to Disclosee on a
non-confidential basis from a source other than the Discloser or its
Representatives, provided that such source is not bound with respect to such
information by a confidentiality agreement with, or other obligation of secrecy
to, the Discloser or is otherwise prohibited from transmitting such information
to Disclosee or its Representatives by a contractual, legal or fiduciary
obligation; or (d) is independently developed by the Disclosee provided that
Disclosee can document that such development was accomplished by or on behalf of
Disclosee without use of the information disclosed pursuant to this Agreement.
Confidential Information shall include all notes, analyses, compilations,
studies or other documents relating to the discussions and the evaluation of
Confidential Information whether prepared by the Discloser or the Disclosee or
their respective Representatives or others.

 

12.3 Survival. On termination of this Agreement, Disclosee shall return all
Confidential Information to Discloser. The obligations of Section 12 shall
survive termination of this Agreement in perpetuity.

 

10



--------------------------------------------------------------------------------

13. NOTICES. All notices required or contemplated by this Agreement shall be
deemed effective if written and (a) delivered in person, (b) sent by registered
mail, return receipt requested, (c) sent by facsimile transmission, with a copy
by first class mail, or (d) sent by reputable overnight mail courier to
Purchaser to the attention of Purchaser’s President, with a copy to Purchaser’s
General Counsel, to BGI to the attention of BGI’s General Counsel, or to their
successors in interest or their assignees at the following addresses, or at such
other addresses as the parties may designate by written notice in the manner
aforesaid:

 

If to BGI:   

Bally Gaming, Inc.

6601 South Bermuda Road

Las Vegas, Nevada 89119-3605

Telecopy:         (702) 896-7990

Attention:         Legal Department

If to Purchaser:   

The Sands Regent

345 North Arlington Avenue

Reno, Nevada 89501

Telecopy:         (775) 348-6148

Attention:         Rob Medeiros

With a copy (which does not constitute notice) to:   

 

Bible Hoy & Trachok

201 W. Liberty Street, 3rd Floor

Reno, Nevada 89501

Telecopy:         (775) 786-7426

Attention:         David L. Mousel

 

14. ASSIGNMENT; RESALE. This Agreement and the disclosure of Confidential
Information hereunder is made in reliance upon each party’s reputation, skill
and expertise. Except as provided below in respect to Purchaser, each party
agrees not to assign this Agreement, including by operation of law, or any right
or obligation hereunder without the prior written consent of the others, except
to a wholly-owned subsidiary thereof in which case prior notification is
required along with the written covenant of the original party hereto that it
shall continue to guaranty in full the timely performance of this Agreement by
such subsidiary hereunder. An assignment and delegation of this Agreement by
Purchaser to secure financing shall be deemed to be approved by BGI; provided
such assignment and delegation specifically states and acknowledges that such
assignment or delegation does not affect Purchaser’s duties, obligations, and
liability to BGI under this Agreement. Purchaser may assign and delegate its
rights and duties hereunder as an entirety in the event of the voluntary sale,
conveyance, exchange or transfer to another entity of all or substantially all
of the assets of Purchaser as an entirety, so long as: (a) Purchaser’s successor
in interest expressly assumes the duties, obligations, and liabilities of
Purchaser under this Agreement and (b) Purchaser is not relieved of its
obligations and liabilities to BGI under this Agreement. Any attempted
assignment in violation of this Section 14 shall be void. Consent to any
assignment shall not constitute a waiver of the need for consents for any
further assignments. Purchaser shall not resell any new Gaming Devices purchased
hereunder other than pursuant to a Liquidation Event of Purchaser.

 

15. TERM. This Agreement will commence immediately as of the Effective Date and
shall continue in effect until the earlier of (a) the consummation of the
Minimum Lease Requirement or (b) eight years and sixty days after the date
hereof (the “Term”).

 

16. PURCHASE REMEDIES.

 

16.1 Failure to Deliver. If BGI fails to deliver any of the Gaming Devices
required by this Agreement or repudiates this Agreement, Purchaser shall be
entitled to damages based on

 

11



--------------------------------------------------------------------------------

the difference between the Market Price of the Gaming Devices and the contract
price. BGI shall not, however, be liable for any special, incidental or
consequential damages.

 

16.2 Nonconforming Goods. If Purchaser discovers that the Gaming Devices shipped
by BGI and accepted by Purchaser are nonconforming, and the nonconformity
results in a breach of warranty, Purchaser’s sole remedy shall be its right to
demand that BGI perform its warranty obligations as set forth in Exhibit A
hereto.

 

16.3 Cover. Where BGI fails to make delivery or repudiates, or Purchaser
rightfully rejects or justifiably revokes acceptance, then with respect to the
Gaming Devices involved, Purchaser shall have the right, acting in good faith
and without unreasonable delay, to purchase replacement gaming devices.

 

16.4 Special, Incidental and Consequential Damages. BGI shall not be liable for
any special, incidental or consequential damages in connection with any claim by
Purchaser arising out of or in respect to this Agreement.

 

16.5 Remedies Reasonable. The parties expressly state and agree that the
remedies provided herein are fair and reasonable based upon the position and
risk of the parties.

 

17. LEASE REMEDIES.

 

17.1 Remedies. Upon the occurrence of any default hereunder, BGI shall have the
rights provided under the Uniform Commercial Code and all other rights and
remedies available under applicable law; provided further, that in the event
that Purchaser fails to satisfy the Minimum Lease Requirement prior to the end
of the Term, Purchaser shall pay BGI the average gross revenues that Bally
received for each Gaming Machine Day achieved during the Term.

 

17.2 Special, Incidental and Consequential Damages. Neither of the parties
hereto shall be liable for any special, incidental or consequential damages in
connection with any claim by the other arising out of or in respect to this
Agreement.

 

17.3 Remedies Reasonable. The parties expressly state and agree that the
remedies provided herein are fair and reasonable based upon the position and
risk of the parties.

 

18. CONFLICTING PROVISIONS. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of any purchase order,
typewritten terms on a purchase order which are individually negotiated,
initialed, and signed by both BGI and Purchaser shall control the terms and
conditions of this Agreement, and the terms and conditions of this Agreement
shall at all times control over the standard printed terms and conditions on any
purchase order, which standard printed terms and conditions are not applicable
to BGI. In the event of a conflict between the terms and conditions of this
Agreement and the Standard Gaming Agreement, the terms and conditions of the
Standard Gaming Agreement shall control, except for the provisions of Sections
2.2.2, 2.2.4 and 15.1 hereof which shall control over any conflicting provisions
of the Standard Gaming Agreement.

 

19. LICENSES AND APPROVALS. This Agreement and the shipment of any Products
hereunder, is contingent on written receipt of any necessary approvals and
licenses from any

 

12



--------------------------------------------------------------------------------

regulatory authorities having jurisdiction over the parties or the subject
matter of this Agreement (the “Gaming Authorities”). Each party shall promptly
apply to the appropriate Gaming Authorities for any licenses and approvals
necessary for that party to perform under this Agreement, shall diligently
pursue its applications, and shall otherwise cooperate with any requests,
inquiries, or investigations of any Gaming Authorities or law enforcement
agencies in connection with this Agreement and each party shall bear their own
costs and fees associated therewith. If any license or approval necessary for
either party to perform under this Agreement is denied, suspended, or revoked,
this Agreement shall terminate, provided, however, that if the denial,
suspension, or revocation affects performance of the Agreement in part only, the
parties may by mutual agreement continue to perform under this Agreement to the
extent it is unaffected by the denial, suspension, or revocation.

 

20. REQUESTS FOR INFORMATION. The Parties acknowledge that this agreement and
the relationship between the parties are subject to review by the Gaming
Authorities, and that a Party may be required to make available, upon request by
the Gaming Authorities or any of their duly authorized representatives, the
contracts, books, documents and records that are necessary to ascertain the
nature and extent of the agreement between the Parties and in connection with
the licensing of a Party. Each Party shall promptly respond to any such request.

 

21. MISCELLANEOUS.

 

21.1 Counterparts/Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, and all of which, taken
together, shall constitute but one and the same instrument. This Agreement may
be executed and delivered by exchange of facsimile copies showing the signatures
of the parties, and those signatures need not be affixed to the same copy. The
facsimile copies so signed will constitute originally signed copies of the same
Agreement requiring no further execution.

 

21.2 Exhibit, Headings and Interpretation. The section headings used herein are
for reference and convenience only, and shall not enter into the interpretation
hereof. The Exhibit hereto is incorporated herein by reference to the same
extent as if set forth in full herein.

 

21.3 Approvals, Consents. Where agreement, approval, acceptance or comment by
any party is required by any provision of this Agreement, such action shall not
be unreasonably delayed or withheld.

 

21.4 Severability. If any provision of this Agreement is invalid or
unenforceable, such invalidity shall not invalidate or render unenforceable any
other part of this Agreement, but it shall be construed as not containing the
particular provision or provisions held to be invalid or unenforceable and the
rights and obligations of the parties hereto shall be construed and enforced
accordingly.

 

21.5 Waiver. No delay or omission by any party hereto to exercise any right or
power occurring upon any noncompliance or default by any other party with
respect to any of the terms of this Agreement shall impair any such right or
power or be construed to be a waiver thereof. A waiver by any of the parties
hereto of any of the covenants, conditions or agreement to be

 

13



--------------------------------------------------------------------------------

performed by any other party shall not be construed to be a waiver of any
succeeding breach thereof or of any covenant, condition or agreement contained
herein.

 

21.6 Governing Law. This Agreement, and all of the rights and duties of the
parties arising from or relating in any way to the subject matter of this
Agreement or the transactions contemplated by it, shall be governed by,
construed, and enforced in accordance with the laws of the State of Nevada
(notwithstanding Nevada’s conflict of laws rules which would refer to and apply
the substantive laws of another jurisdiction).

 

21.7 Remedies. The parties agree that any and all disputes or controversies of
any nature between them arising at any time shall, at the option of either
party, be determined pursuant to Section 14.12 of the Purchase Agreement.

 

21.8 Entire Agreement. This Agreement, together with the Purchase Agreement
constitute the entire Agreement among the parties with respect to the subject
matter hereof and there are no understandings or agreements with respect to the
subject matter hereof other than those which are expressed herein. No employee,
agent or representative of Purchaser or BGI has the authority to bind Purchaser
or BGI by any oral representation to any warranty concerning materials or
service provided herein. No amendment, waiver or discharge of this Agreement
shall be effective unless it is in writing and signed by duly authorized
representatives of the parties. The parties agree and acknowledge that this
Agreement has been negotiated at arms length and jointly drafted and that there
shall be no contract rules of construction applied to the benefit of one party
or another in the event of a dispute or ambiguity as to the meaning of a
particular term or provision contained herein.

 

21.9 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of the State of Nevada
or in Nevada state court, this being in addition to any other remedy to which
they are entitled at law or in equity.

 

21.10 Binding Nature and Assignment. Subject to all of the provisions contained
herein, this Agreement shall be binding upon the parties and their permitted
successors and assigns.

 

21.11 Relationship of the Parties. Notwithstanding any provision hereof to the
contrary, for all purposes of this Agreement each party shall be and act as an
independent contractor and not as an agent of any other, and no party shall have
the power or authority, or represent itself as having the power or authority, to
bind any other. BGI and Purchaser expressly acknowledge that each party shall
continue to conduct its business, and that such business shall be in no way
affected by this Agreement except as expressly set forth herein. BGI and
Purchaser expressly acknowledge and agree that this Agreement does not and shall
not create a partnership or joint venture.

 

14



--------------------------------------------------------------------------------

21.12 Further Assurances. BGI and Purchaser shall duly execute and deliver, or
cause to be executed and delivered, any and all further assurances and documents
(including with third parties), and to take such other actions, as may be
reasonably requested by the other to implement the provisions of this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Supply Agreement has been duly executed and delivered
by the duly authorized officer of each party hereto as of the date first above
written.

 

Purchaser: THE SANDS REGENT By:        

--------------------------------------------------------------------------------

Its:        

--------------------------------------------------------------------------------

 

BGI: BALLY GAMING, INC. By:        

--------------------------------------------------------------------------------

Its:        

--------------------------------------------------------------------------------

 

16



--------------------------------------------------------------------------------

EXHIBIT A

 

WARRANTY

 

BGI offers a standard warranty of three Months for Parts and Thirty Days for
Labor as set forth by the terms and conditions of the warranty statement below.

 

STANDARD LIMITED WARRANTY

 

ALL BGI products are precision built, tested, and inspected prior to shipment
and have been manufactured in compliance with all applicable laws and
regulations of the United States. BGI warrants and guarantees to the original
customer that all of its products will be free from defects in materials and
workmanship that materially and adversely affect the performance of the
products, throughout the entire warranty period. Minor deviations from any
specifications or standards that do not so affect the performance of the
products are not considered to be defects in materials or workmanship.

 

This warranty is limited to the repair or replacement of defective parts, in the
sole discretion of BGI, and shall exclude all incidental or consequential
damages, including loss of use or revenue. Glass, fuses, lamps, and all optional
peripheral equipment and parts that are not included in the standard machine
configuration are excluded from coverage under this warranty. This warranty is
valid under all normal use and service of the product, but is void if the
product is not operated and maintained in accordance with the BGI product
literature and manuals.

 

Some states do not allow limitations on how long an implied warranty lasts, and
some states do not allow the exclusion or limitation of incidental or
consequential damages, so the above limitation and exclusion may not apply. This
warranty grants specific legal rights, but the original customer may also have
other rights that vary from state to state.

 

EXCEPT AS SPECIFICALLY SET FORTH HEREIN, ALL OTHER WARRANTIES, WHETHER EXPRESS
OR IMPLIED, ARE EXCLUDED FROM THIS AGREEMENT, INCLUDING WARRANTIES OF FITNESS
FOR A PARTICULAR USE AND MERCHANTABILITY, AS WELL AS THOSE THAT MAY ARISE UNDER
USAGE OF TRADE, COURSE OF DEALING, OR COURSE OF PERFORMANCE.

 